Citation Nr: 1411402	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  13-21 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the oropharynx, status post palatectomy, due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in December 2013.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains the transcript of the Veteran's December 2013 Board hearing.


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

2.  The preponderance of the evidence indicates that the Veteran has squamous cell carcinoma of the oropharynx that is at least as likely as not related to his presumed Agent Orange exposure.


CONCLUSION OF LAW

The criteria for a grant of service connection for squamous cell carcinoma of the oropharynx colon cancer, status post palatectomy, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran asserts that he has squamous cell carcinoma of the uvula which was caused by exposure to Agent Orange while serving in Vietnam.  The Veteran's DD Form 214 indicates that he served in Vietnam from May 1971 to March 1972.

As the Veteran served in Vietnam, he is presumed to have been exposed to herbicide agents, including Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  There are certain diseases that are presumed service connected in veterans exposed to Agent Orange, but this list of diseases does not include squamous cell carcinoma.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.   However, a claimant is not precluded from establishing service connection with proof of actual direct causation related to exposure to herbicide agents.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a Veteran from establishing service connection with proof of actual direct causation.).  In this case, the Board finds that the Veteran has met the requirements for establishing entitlement to service connection on a direct incurrence basis.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has met the current disability requirement.  Private treatment records show that in October 2011 he was diagnosed with squamous cell carcinoma of the uvula, and in November 2011 he underwent a partial palatectomy to remove the cancerous tissue.

As noted above, the Veteran is presumed to have been exposed to Agent Orange.  He has thus met the in-service event requirement.  The only remaining question is whether his current disability is related to the in-service event.

In December 2012, the physician who regularly treated the Veteran's squamous cell carcinoma submitted a letter stating that the Veteran had informed him of his service in Vietnam and exposure to the herbicide Agent Orange, and that it was therefore as likely as not that his head and neck squamous cell carcinoma had been caused by herbicidal exposure during military service.

The Board finds that the December 2012 private physician's letter provides adequate probative medical evidence to establish a relationship between the Veteran's in-service Agent Orange exposure and his current disability.  While the physician's letter did not fully explain its rationale, the opinion was based on a review of the pertinent medical history, extensive knowledge of the Veteran's medical condition, and personal examination of the Veteran, and it provided a clear opinion on the question of whether the Veteran's squamous cell carcinoma could be related to herbicide agent exposure in service.   See Monzingo v. Shinseki, 26 Vet. App. 97, 108 (2012) (Even when a sole medical opinion of record lacks an explicit rationale, it is adequate and may be assigned probative value if it is "fully understandable when read as a whole, uncontroverted, based on a review of pertinent medical history and an examination, and it fully informed the Board on its medical question.").  Furthermore, there is no evidence of record in conflict with the examiner's opinion.

As such, service connection for squamous cell carcinoma of the oropharynx, status post palatectomy, is warranted.  


ORDER

Entitlement to service connection for squamous cell carcinoma of the oropharynx, status post palatectomy, is granted.



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


